J-S14011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH ROBINSON, JR.                       :
                                               :
                       Appellant               :   No. 1988 EDA 2018

          Appeal from the Judgment of Sentence Entered May 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-00011953-2015


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 10, 2019

        Joseph Robinson, Jr. appeals from the judgment of sentence, entered in

the Court of Common Pleas of Philadelphia County, after he was convicted in

a nonjury trial of criminal trespass,1 criminal mischief,2 criminal attempt—theft

by unlawful taking,3 and conspiracy—criminal trespass breaking into a

structure.4 Robinson argues that the evidence was insufficient to sustain the

verdict. Upon careful review, we affirm.

        The trial court set forth the facts of the case as follows:



____________________________________________


1   18 Pa.C.S.A. § 3503(a)(1)(ii).

2   18 Pa.C.S.A. § 3304(a)(5).

3   18 Pa.C.S.A. § 901(a).

4   18 Pa.C.S.A. § 903.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S14011-19


      On October 20, 2015, Defendants Joseph Robinson, Jr. and Cortez
      Brown broke into a locked home at 904 N. 41st Street in
      Philadelphia, Pennsylvania and began to remove custom-made
      wooden panels from the interior of the home and placed them in
      a work vehicle. At approximately 1:30 P.M. on that same day,
      Police Officer [Christopher] Binns saw the Defendants exiting the
      home at 904 N. 41st Street. Officer Binns’ father—Sergeant
      [Christopher] Binns—happened to own the home and Officer Binns
      knew no one was supposed to be inside at that time.

      Officer Binns asked [] Brown from which property he exited. []
      Brown replied he was just walking down the street. Officer Binns
      then asked [] Robinson why he was inside the home. [] Robinson
      replied that the homeowner contacted him to remove the interior
      woodwork. Officer Binns repeated the answer back and stated
      that he disbelieved [] Robinson. [] Robinson then stated that a
      bank owned the property and told him to remove all the
      woodwork. Officer Binns replied that he still disbelieved []
      Robinson at which point [] Robinson stated that “a Muslim guy”
      hired the Defendants to remove the woodwork from the home.
      When Officer Binns entered the home immediately after
      questioning the Defendants, interior panels of woodwork were
      missing from the vestibule. Officer Binns asked where the
      Defendant’s work vehicle was located if they were doing work.
      Officer Binns was told that the vehicle was around the corner,
      which seemed odd to Officer Binns because there was ample
      parking in front of the home. A work truck was indeed parked
      around the corner—thirty to forty feet from the corner—containing
      a wood panel matching the missing panels from the home.

      The owner of the home did not know the Defendants. The owner
      did not request any work to be done in the home within the
      previous six months. The owner left the house “a couple days”
      earlier without a traditional front door, yet nevertheless secured
      by a locked storm-door. The house had been lived in as recently
      as December of 2012 and had water, electric, and gas connections
      [and] was up to date on the property taxes. There was physical
      damage to the home as a result of Defendant’s actions.

Trial Court Opinion, 10/9/18, at 1-2 (citations to record omitted).

      The trial court convicted Robinson of the above offenses and, on May

23, 2018, sentenced him to four years supervised probation. The trial court


                                     -2-
J-S14011-19



denied a post-sentence motion for a new trial and Robinson filed a timely

notice of appeal to this Court, followed by a court-ordered statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Robinson raises the following issues for our review:

      1. The evidence was insufficient to sustain the verdict of guilt as
         to the crime of [c]riminal [t]respass (18 Pa.C.S. [§]
         3503(a)(ii)) when the Commonwealth failed to prove beyond a
         reasonable doubt that [Robinson] knew he was not licensed or
         privileged to enter the residence at 901 N. 41st Street.

      2. The evidence was insufficient to sustain the verdict of guilt as
         to the charge of [c]onspiracy when the Commonwealth failed
         to prove beyond a reasonable doubt that [Robinson] conspired
         with another to enter the residence at 904 N. 41st Street when
         he believed he was licensed to enter the building.

      3. The evidence was insufficient to sustain the verdict of guilt as
         to the charge of [c]riminal [m]ischief when the Commonwealth
         failed to prove beyond a reasonable doubt that [Robinson]
         knew he was intentionally damaging the real or personal
         property of another without permission.

Brief of Appellant, at 7.

      Robinson claims that the evidence was insufficient to prove he knew he

was not allowed to be in the house. We review his sufficiency of the evidence

claim under the following standard:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for [that of] the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt


                                      -3-
J-S14011-19


      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Vargas, 108 A.3d 858, 867-68 (Pa. Super. 2014)

(citation omitted).

      Robinson first challenges the sufficiency of the evidence underpinning

his conviction for criminal trespass.    Criminal trespass requires that the

defendant, “knowing he is not licensed or privileged to do so, he . . . breaks

into any building or occupied structure or separately secured or occupied

portion thereof.” 18 Pa.C.S.A. § 3503(a)(1)(ii). Thus, the Commonwealth

needed to prove that Robinson 1) did not have a license or privilege, 2) knew

he did not have a license or privilege, and 3) broke into a building. See id.;

see also Commonwealth v. Jones, 912 A.2d 815, 822 (Pa. Super. 2006).

Robinson concedes that he did not have permission to enter the property.

      The trial court, sitting as fact finder, could have reasonably inferred

Robinson was aware that he did not have a license from the circumstances.

When asked what he was doing, Robinson and his co-defendant gave three

different answers.    The co-defendant flatly denied ever being in the house

despite Officer Binns witnessing him exit the house. Furthermore, the work

vehicle containing the stolen property was parked some distance from the



                                     -4-
J-S14011-19



house, even though there was ample parking space in front of the house.

From these facts, the judge could have reasonably found Robinson was aware

he did not have a license to be inside the house.

      There are also sufficient facts to show Robinson broke into the home.

The home was not secured with a front door but was secured with a storm

door. Sergeant Binns testified that the storm door was locked a few days

earlier.   Both Officer Binns and Officer Damian Stevenson (officer Binns’

partner) had driven by the house the previous day and noted that the storm

door appeared closed. Not until Robinson was exiting the home was the door

found open. While this is circumstantial, “wholly circumstantial evidence” can

be sufficient for the Commonwealth to sustain its burden. Commonwealth

v. Pennix, 176 A.3d 340, 343 (Pa. Super. 2017). When viewed in the light

most favorable to the Commonwealth, the evidence was more than sufficient

to sustain the criminal trespass conviction.

      Regarding the criminal conspiracy conviction, Robinson claims he

believed he had a license to enter the building for a legitimate work purpose.

Appellant’s Brief, at 14. This argument mirrors Robinson’s trespass argument.

Criminal conspiracy requires that the defendant and another person

“with the intent of promoting or facilitating [a crime’s] commission . . . he

agrees with such other person [that they] will engage in conduct which

constitutes such a crime.” Pa.C.S.A. § 903(a). As discussed previously, there

was sufficient evidence for the judge to find that Robinson knew he did not

have a license to be in the house. Because there were two defendants, he

                                     -5-
J-S14011-19



could reasonably infer they agreed to enter the house together. Thus, there

was sufficient evidence that Robinson was engaged in a criminal conspiracy to

commit criminal trespass.

      Robinson’s last argument also relies on him being unaware he was doing

illegitimate work.    Criminal mischief requires a defendant “intentionally

damages real or personal property of another.” 18 Pa.C.S.A. § 3304(a)(5).

Robinson’s argument here can be resolved the same way the previous two

arguments were.      Circumstantial evidence was sufficient to establish that

Robinson knew he did not have license to enter the house. Thus, any damage

to the real property would have been intentional. Therefore, the evidence was

sufficient for the judge to determine that Robinson intentionally damaged real

property belonging to another.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/19




                                     -6-